IN THE SUPREME COURT OF PENNSYLVANIA
WESTERN DISTRICT

IN RE: APPLICATION OF BRUCE R. : No.2 WIVI 2016
BEEMER, FIRST DEPUTY ATTORNEY '

GENERAL OF THE COMMONWEALTH

OF PENNSYLVANIA, REQUESTING AN

ORDER DIRECTING THAT AN

ADDITIONAL IVIULTICOUNTY :
INVESTIGATING GRAND JURY HAVING :

STATEWIDE JURISDICTION BE '

CONVENED

ORDER

 

AND NOW. this 14th day of January, 2016, upon consideration of the application
of Bruce R. Beemer, First Deputy Attorney General of the Commonwealth of
Pennsylvania, acting pursuant to 71 PS. §762, and it appearing to the Court that the
granting of the application is appropriate under the Investigating Grand Jury Act, 42
Pa.C.S. §§ 4541 et seq, it is hereby ORDERED as follows:

1. The First Deputy Attorney General's Application requesting an Order
directing that an additional multicounty investigating grand jury having statewide

jurisdiction (“Fortieth Statewide Investigating Grand Jury") be convened is hereby

GRANTED.

2. The Honorable Norman A. Krumenacker, Ill, Judge of the Court of
Common Pleas, Forty~Seventh Judicial District, Cambria County, Pennsylvania, is

hereby designated as Supervising Judge of the Fortieth Statewide Investigating Grand

Jury. Any applications and motions relating to the work of the Fortieth Statewide

Investigating Grand Jury—including motions for disclosure of grand jury transcripts and

evidence—shall be presented to said Supervising Judge. With respect to
investigations, presentments, reports, and all other proper activities of the Fortieth
Statewide Investigating Grand Jury, Judge Krumenacker, as Supervising Judge, shall
have jurisdiction over all counties throughout the Commonwealth of Pennsylvania.
Judge Krumenacker may temporarily designate another Judge who has been appointed
by this Court as the Supervising Judge of a multicounty investigating grand jury having
statewide jurisdiction to act as Acting Supervising Judge of the Fortieth Statewide
Investigating Grand Jury when he is absent or otherwise unavailable.

3. Allegheny County is designated as the location for the Fortieth Statewide
Investigating Grand Jury proceedings.

4. The Court Administrator of Pennsylvania is directed to draw six counties at
random from the Western District of Pennsylvania pursuant to the provisions of Rule
241(A)(1) of the Pennsylvania Rules of Criminal Procedure, Pa.R.Crim.P. 241(A)(1),
and these six counties, plus Allegheny County, shall together supply jurors for the
Fortieth Statewide Investigating Grand Jury.

5. The Court Administrator of Pennsylvania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Rule 241 (A)(2) of the Pennsylvania
Rules of Criminal Procedure, Pa.R.Crim.P. 241(A)(2).

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsylvania to Allegheny County. The Supervising Judge shall

impanel the Fortieth Statewide investigating Grand Jury from this panel of fifty

2WM2016-2

prospective jurors. If it becomes necessary, additional prospective jurors shail be
summoned by the Supervising Judge from among the remaining one hundred fifty
prospective jurors.

7. The Fortieth Statewide Investigating Grand Jury will remain in session for
not more than eighteen months following the date that it is impaneled by the
Supervising Judge.

8. The First Deputy Attorney General of the Commonwealth of Pennsylvania,
or his designee in charge of the Fortieth Statewide Investigating Grand Jury, may apply,
if necessary, to the Supervising Judge for an extension of the term of the Fortieth
Statewide Investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the Investigating Grand Jury determines by majority vote that it
has not completed its business. The Grand Jury’s term, including any extension
thereof, shall not exceed twenty-four months from the date it was originally impaneled
by the Supervising Judge.

9. In addition to maintaining control of transcripts and evidence as provided
by Pa.R.Crim.P. 229 and controlling disclosure of matters occurring before the 40th
Statewide Investigating Grand Jury as provided by 42 Pa.C.S. §4549, the Supervising
Judge shall have the same duties and powers relating to maintaining grand jury secrecy

with respect to each prior Statewide Investigating Grand Jury convened in Allegheny

429% IS  ,
OMAS G. SA L

Chief Justice of Pennsylvania I

County.

2WM2016-3